Citation Nr: 0725813	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for a right 
wrist disability, to include a ganglion cyst of the right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Co-worker


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated October 2006.  

The Board also notes that any evidence received subsequent to 
the supplemental statement of the case dated March 2007, is 
duplicative, cumulative and as such, not pertinent to 
question of whether veteran is entitled to a compensable 
rating for a right condition, to include a ganglion cyst.


FINDING OF FACT

The veteran has a bony mass 2 cm wide and 2 cm long on the 
right wrist, and a diagnosis of exostosis at the base of the 
index metacarpal with synovitis of the extensor tendon status 
post synovectomy of the extensor tendon with excision of the 
synostosis at the base of the index metacarpal bone, that 
causes limitation of motion and pain.  


CONCLUSION OF LAW

The criteria for an initial compensable rating have not been 
met for the service-connected right wrist disability.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.118, 
Diagnostic Code 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In October 2003, the veteran was provided with proper notice 
as it pertained to his claim of service connection for his 
right wrist disability.  He was not, however, at that time 
provided with notice of the type of information and evidence 
necessary to assign a disability rating or effective date.  
The Board points out that this type of notice was not 
provided to the veteran until November 2006.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and re-certification of the veteran's 
case to the Board after the October 2006 Board remand.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the veteran, who is represented by a 
competent service representative, had actual knowledge with 
the requirements for the benefits sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and afforded the veteran VA examinations of 
the right wrist.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The RO granted service connection for the right wrist 
condition in a February 2004 rating decision, and assigned a 
noncompensable rating, effective October 1, 2003.  The 
veteran submitted a timely notice of disagreement, asserting 
that his right wrist condition warranted a compensable 
evaluation.

VA treatment reports dated 2002 through April 2007 indicated 
diagnoses of ganglion cyst, exostosis at the base of the 
right middle metacarpal, and synovitis extensor tendon.  The 
treatment records also show treatment for complaints of pain 
and weakness in the right wrist.  

A February 2004 VA examination conducted in the same month.  
The examiner noted objective observations of a mass over the 
dorsum of the right wrist that was somewhat mobile but had a 
harsher mass beneath it more consistent with bone.  The 
examiner assessed a ganglion cyst with possible subluxed 
capitate. 
A subsequent orthopedic consultation in April 2004 revealed 
clinical findings of exostosis of the base of the right 
middle metacarpal.  The examiner noted that X-rays showed 
prominence of the carpometacarpal joint of the right middle 
finger, but no definite evidence of any bony growth.  
Synovitis appeared to be developing at the same level.  A 
June 2004 examination noted a diagnosis of clinical exostosis 
carpometacarpal joint middle finger with synovitis extensor 
tendon and recommended surgery.

The May 2006 operative report reflects the veteran underwent 
exploratory surgery and, ultimately, synovectomy of the 
extensor tendon and excision of exostosis.  An August 2006 VA 
post surgery treatment record noted continued complaints of 
right hand/wrist pain.  The physician noted posttraumatic 
exostosis symptomatic over the dorsum of the right hand at 
the level of the base of the middle metacarpal.  The veteran 
had good movement of the fingers and the doctor recommended 
full use of the right hand.  The physician also noted that 
the veteran would continue to have aches and pains off and on 
that could be treated with local massage, heat, and 
exercises.  

Following the surgery, the veteran testified, he continued to 
experience limitations in his right wrist function.  The 
veteran testified he had a one inch scar as the result of his 
surgery that felt like a slight bruise.  He also complained 
of occasional moderate pain in the right wrist after his 
surgery.  His co- worker testified that by the end of the day 
the veteran is unable to use his right hand at work.   

The veteran was afforded a VA examination in March 2007.  The 
veteran complained of stiffness, swelling, fatigue, pain and 
weakness in the right wrist, especially when holding heavy 
objects.  The examiner provided a summary of the veteran's 
medical history.  The veteran denied flare-ups but complained 
of continuous pain that was aggravated with holding heavy 
objects and hyperextension of the right wrist.  Upon physical 
examination palpation revealed a bony mass 2 cm wide and 2 cm 
long, which was rounded and not mobile.  The mass was mildly 
tender on deep palpation.  Sensation was intact throughout 
the fingers.  Range of motion testing revealed dorsiflexion 
from 0 to 65 degrees with pain at the endpoint, palmar 
flexion was 0 to 65 degrees with pain, radial deviation was 0 
to 20 degrees without pain, and ulnar deviation was 0 to 40 
degrees without pain.  Repetition did not change the 
veteran's limitation of motion. X-rays indicated no fracture 
deformities or osseous abnormalities with normal articular 
relationships throughout and no arthritic or soft tissue 
changes.  The examiner provided a diagnosis of exostosis at 
the base of the index metacarpal with synovitis of the 
extensor tendon status post synovectomy of the extensor 
tendon with excision of the synostosis at the base of the 
index metacarpal bone.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for his right ankle disability on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin 
neoplasms.  Diagnostic code 7819 directs that benign skin 
neoplasms should be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating for the major or minor 
wrist with criteria of palmar flexion limited in line with 
the forearm or dorsiflexion less than 15 degrees.  

VA examination of March 2007 showed that the veteran had a 
diagnosis of exostosis at the base of the index metacarpal 
with synovitis of the extensor tendon status post synovectomy 
of the extensor tendon with excision of the synostosis a the 
base of the index metacarpal bone.  Range of motion testing 
at the March 2007 VA examination showed dorsiflexion of the 
right wrist from 0 to 65 degrees with pain.  X-rays indicated 
no fracture deformities or osseous abnormalities with normal 
articular relationships throughout and no arthritic or soft 
tissue changes.  As the veteran does not have dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm, a compensable rating is not warranted under 
Diagnostic Code 5215.  

The Board is aware of the veteran's complaints of pain, 
fatigue, weakness, and stiffness in his right wrist.  There 
is however, no objective evidence that pain on use of the 
joint results in limitation of motion to a degree which would 
support a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
Board finds that the veteran's current evaluation of his 
right wrist disability as noted herein addressed any the 
Deluca concerns of pain, fatigability, weakness, and 
incoordination.

Additionally, as there is no evidence of scarring on the 
veteran's right wrist exceeding 6 square inches (39 sq. cm.), 
superficial scars that do not cause limitation of motion, 
unstable superficial scars, or superficial scars that are 
painful on examination, the veteran does not warrant a 10 
percent rating under Diagnostic Codes 7801, 7802, 7083, or 
7804.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable rating for the 
service-connected ganglion cyst of the right wrist.  In 
making this determination, the Board considered the benefit-
of-the-doubt doctrine but finds that it is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A compensable rating for a right wrist disability to include 
a ganglion cyst is denied.



____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


